 YELLOW CAB, INC.239but excluding guards, professional employees, and supervisors as de-fined in the Act.'[Text of Direction of Election omitted from publication.]9 As the unit found appropriate is broader than that requested by Petitioner, andPetitioner's showing of interest is inadequate with respect to such appropriate unit, theRegional Director is instructed to conduct the election herein only in the event Petitionerestablishes a proper showing of interest.Yellow Cab,Inc.andInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, LocalNo. 775,Petitioner.Case No. 27-RC-1948.April 24, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before F. T. Frisbey, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Petitioner seeks a unit of dispatchers and relief dispatchersat the Employer's Denver, Colorado, taxicab operation, or, alterna-tively, would add these employees to the unit of drivers it currentlyrepresents.The Employer moved to dismiss on the ground that thepetition is barred by its contract with the Petitioner.This motion isdenied for the reasons set forth below.The Employer had a contract with the Petitioner covering thedrivers,' which expired by its terms on July 1, 1960.An addendumextending the date of this contract was set forth in a letter from theEmployer to the Petitioner, but this addendum was never signed bythe Petitioner.Moreover, the contract was concerned with the rela-tionship between the Employer and its drivers; there was some refer-ence in the contract to "extra dispatchers," but it appears that thereare only two individuals in this category and they fill in only occa-sionally for an absent dispatcher.Therefore, as the contract raised as1In addition to the 500 regular and 225 extra drivers whomthe Petitionerrepresents.it represents a unit of 30 garage employees jointly with the International Association ofMachinists,AFL-CIO.,131NLRB No. 41. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDa bar did not cover the categories sought by the Petitioner,' and as theaddendum was not executed by both parties, we find that there is nocontract bar.3Accordingly, we find that a question affecting com-merce exists concerning the representation of employees of the Em-ployer within the meaning of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The Employer moved to dismiss on the ground that the proposedunit is comprised of individuals with supervisory or managerialstatus.This motion is denied for the reasons set forth below.TheEmployer maintains overall control and direction of its fleet of 725taxicabs from its central offices.The dispatchers and the telephoneoperators, who occupy adjacent offices, are under the supervision of thecommunications superintendent and public relations manager, who inturn is responsible to the general manager.On the same level withthe general manager is the comptroller, and above them the president.Other supervisory personnel include the personnel director, also re-ferred to as the superintendent of personnel, who hires the drivers, andthe office manager, maintenance superintendent, and safety director.There are eight full-time dispatchers, two relief dispatchers, andone trainee dispatcher.The principal duties of the dispatchers con-sist of transmitting to the drivers, by radio, orders received by tele-phone.When an order is received, the telephone operator makes awritten note and passes it through a chute in the glass partition to thedispatcher.After the dispatcher selects from a log sheet the cab toreceive the order, according to proximity of the cab to the customer'slocation, he calls the driver by radio and directs him where to go.He then time-stamps the order and files it. If too many orders are re-ceived from a certain area for the dispatchers to handle efficiently,they may instruct the telephone operators to close down the board forthat area, whereupon the telephone operators inform customers callingfrom that area that no more cabs are available. The dispatchers com-municate such instructions to the telephone operators in writingthrough the chute. In the same manner, they may instruct the opera-tors to slow down in taking orders.The supervisor of the telephoneoperators in the performance of their duties is the head operator.Dispatchers may complain to operators or to management about in-efficiency, but such complaints are independently investigated bymanagement.On the basis of the foregoing, we find no merit in theEmployer's contention that the dispatchers supervise the telephoneoperators within the meaning of the Act.The Employer also contends that the dispatchers responsibly directthe drivers and may discipline them. By issuing what is referred to asan P-11, a dispatcher may call a driver in from his work for suchinfractions of the rules as use of profane language on the radio,2 As we find that the contract does not cover the employees sought herein, we rejectthe Petitioner's suggestion that this may be a proper case for unit clarification3Appalachian Shale ProductsCo,121 NLRB 1160. YELLOW CAB, INC.241arguing with the dispatcher, unusual delay and a callback by thecustomer, or logging violations.When an R-11 is issued, the driverinvolved brings his cab into the garage and reports, not to the dis-patcher, but to the superintendent of personnel or the cashier.Thedispatcher fills out a complaint form which sets forth the facts ofthe alleged violation but contains no recommendation.The matteris independently investigated by the superintendent, who decideswhether to send the driver back to work or discipline him. If no basisis found to exist for the R-11, the driver is credited for his time lostthereby.It appears that management has never instructed the dis-patchers that they have any responsibility for disciplinary action.-Moreover, just as dispatchers report misconduct by drivers, the driversreport to management derelictions on the part of dispatchers -which,if supported by investigation, may subject the dispatcher involvedto reprimand or discharge.The dispatchers do not assign drivers tocabs, but the drivers determine this matter themselves at their workshifts on a "bidding" system based on seniority:Drivers frequently,when they do not like a particular area and are forced to load intothat area, "deadhead" out of it even though they lose revenue thereby.Moreover, drivers sometimes refuse for as long as a week to turn ontheir radio because of dissatisfaction with the dispatcher, with nodisciplinarymeasures.Dispatchers formerly handled calls fromdrivers regarding emergency repairs to vehicles by directing them tohave the repairs done on the spot, but such calls are now referred tothe cashier.In the performance of their duties, the dispatchers are governed bya detailed set of operating rules and procedures promulgated by theEmployer in the form of bulletins.They must also conform to rulesand regulations laid down by governmental authority relating to theuse of radio and the safe operation of vehicles. Instructions given bydispatchers to other drivers and other employees relate primarily tothe deployment of vehicles and use of equipment, and do not cover themanner in which those employees carry out their functions. Indeed,since the dispatchers are isolated in the radio room, there is no oppor-tunity for them to observe the-work performance of drivers.Thisfunction is handled by a road supervisor who patrols the city in orderto observe the manner in which drivers adhere to rules.Accordingly,on the basis of the foregoing and the entire record, we find that thedispatchers do not responsibly direct employees, do not have authorityto discipline them or effectively to recommend discipline, and do notexercise any of the other statutory indicia of supervisory authority.We find, therefore, that they are not supervisors within the meaningof the Act 4'SeeThe Baltimore Transit Company,etal.,92 NLRB 1260;see alsoCarey Trans-portation,Inc.,119 NLRB 332.599198-62-vol. 131-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe likewise find no merit in the Employer's contention that thedispatchers are management personnel.Although the dispatchersattend monthly meetings where they are briefed as to company policycovering their duties, any suggestions made by them as to companyoperations must be weighed and approved by management before be-ing adopted.Furthermore, other employees may make suggestionswhich are accorded the same treatment.We therefore find that thedispatchers do not participate in the formulation of company policynor exercise any other managerial function.5The Employer's motionto dismiss on the ground that the proposed unit is comprised of super-visors or managerial personnel is therefore hereby denied.We turn now to the question of whether dispatchers should be in-cluded in the same unit with the drivers currently represented by thePetitioner, or should constitute a separate appropriate unit.Uponthe basis of the entire record and, particularly, in view of the commonemployment interests and the degree of working relationship betweenthe drivers and the dispatchers, we find that they may, if they sodesire, be represented in the same unit with the Employer's drivers.However, as the dispatchers have not previously been included in theunit of drivers, we shall make no unit determination with respect tothem pending the outcome of the election herein directed amongthem. If they select the Petitioner as their bargaining representative,they will be taken to have indicated their desire to be included in theexisting unit of drivers currently represented by the Petitioner, andthe Regional Director conducting the election is instructed to issue acertification of results to that effect.eAccordingly, we shall direct an election in the following votinggroup : All dispatchers and relief dispatchers at the Employer's Den-ver,Colorado, taxicab operation, excluding extra dispatchers, allother employees, drivers, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]5 SeeThe Connecticut Light and Power Company,121 NLRB 768.8CP.New England Transportation Company,90 NLRB 539.Local 294, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandVan TransportLines, Inc.andFrank Piazza and George Piazza d/b/a StaatsExpress.Cases Nos. 2-CC-551 and 2-CE-1. April 06, 1961DECISION AND ORDEROn July 20, 1960, Trial Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding, finding that13.1NLRBNo. 42.